DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

Response to Amendment
The Amendment filed on 5/18/2022 has been entered. Claims 1, 3 and 5-18 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 3, 9 and 12 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Schreiner (US PGPub 2017/0223429) in view of Dressler (US PGPub 2012/0232910).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US PGPub 2017/0223429) in view of Dressler (US PGPub 2012/0232910).

Regarding claims 1 and 9, Schreiner teaches a transmission apparatus (Schreiner, see abstract, Data Processor and Transport of User Control Data to Audio Decoders and Renderers), comprising:
circuitry configured to
transmit a container in a predetermined format having a predetermined number of audio streams including coded data items of a plurality of groups (Schreiner, see paragraphs 85-90, 93-99, 116-121 and fig. 6, a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects. A plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), and
insert attribute information indicating respective attributes of the coded data items of the plurality of groups into one of: a layer of the container, a layer of an audio stream, and the layer of the container and the layer of the audio stream (Schreiner, see paragraphs 85-90, 93-99 and figure 5, system operates to embed metadata into a stream for transmission),
wherein at least one of the predetermined number of audio streams have the coded data items in more than one of the plurality of groups (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Schreiner teaches the above yet fails to teach wherein the coded data items of the plurality of groups include at least channel coded data items.
Then Dressler teaches wherein the coded data items of the plurality of groups include at least channel coded data items (Dressler, see paragraph 0005, the method can include rendering the base objects and the extension objects to produce channels of audio; and making the channels of audio available to a receiver together with the extension objects (e.g., by transmitting or by providing the channels and extension objects to a component that transmits them)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schreiner with system for dynamically creating and rendering audio objects of Dressler, because doing so would make Schreiner more efficient in rendering sound accurately in three-dimensional space suited for 3D video applications (Dressler, see paragraph 0003).

Regarding claims 3 and 12, Schreiner teaches a reception apparatus (Schreiner, see abstract, Data Processor and Transport of User Control Data to Audio Decoders and Renderers), comprising:
circuitry configured to
receive a container in a predetermined format having a predetermined number of audio streams including coded data items of a plurality of groups (Schreiner, see paragraphs 85-90, 93-99, 116-121 and fig. 8, a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects. A plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), and
attribute information indicating respective attributes of the coded data items of the plurality of groups into one of: a layer of the container, a layer of an audio stream, and the layer of the container and the layer of the audio stream (Schreiner, see paragraphs 85-90, 93-99 and figure 5, system operates to embed metadata into a stream for transmission), and
process the predetermined number of audio streams included in the received container based on the attribute information (Schreiner, see paragraph 0082, assumed that an audio data processor 1 according to the invention is implemented in a Set-Top Box 19, 26, it may forward an output data stream 10, 32 to an external Audio-Video Receiver 28, 33 that comprises a decoder. In this case, the output data stream 10, 32 may still be encoded as decoding will not be executed by the Set-Top Box 19, 26 but by the Audio-Video Receiver 28, 33),
wherein at least one of the predetermined number of audio streams have the coded data items in more than one of the plurality of groups (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Schreiner teaches the above yet fails to teach wherein the coded data items of the plurality of groups include at least channel coded data items.
Then Dressler teaches wherein the coded data items of the plurality of groups include at least channel coded data items (Dressler, see paragraph 0005, the method can include rendering the base objects and the extension objects to produce channels of audio; and making the channels of audio available to a receiver together with the extension objects (e.g., by transmitting or by providing the channels and extension objects to a component that transmits them)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schreiner with system for dynamically creating and rendering audio objects of Dressler, because doing so would make Schreiner more efficient in rendering sound accurately in three-dimensional space suited for 3D video applications (Dressler, see paragraph 0003).

Regarding claims 5 and 10, Schreiner in view of Dressler teaches wherein the layer of the container or the layer of the audio stream includes group information indicating to which group each coded data of the plurality of groups belongs (Schreiner, see paragraph 0106, he first device 19, 26 receives an input stream 15 comprising encoded audio data 3 and related metadata 4. The first device 19, 26 reads the meta-data information 4 from the incoming audio data stream 15 or transport stream and leaves the encoded audio signal data 3 untouched. The first device 19, 26 parses the meta-data 4 and presents information about the objects to the application e.g. in the interaction interface 6, including the restrictions on object manipulation that are part of the meta-data 4).

Regarding claims 6 and 11, Schreiner in view of Dressler teaches wherein the group information is a switch group that is selectable between the groups at a reception apparatus (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Regarding claims 7 and 13, Schreiner in view of Dressler teaches wherein the layer of the container or the layer of the audio stream includes group information indicating to which group each coded data of the plurality of groups belongs (Schreiner, see paragraph 0106, he first device 19, 26 receives an input stream 15 comprising encoded audio data 3 and related metadata 4. The first device 19, 26 reads the meta-data information 4 from the incoming audio data stream 15 or transport stream and leaves the encoded audio signal data 3 untouched. The first device 19, 26 parses the meta-data 4 and presents information about the objects to the application e.g. in the interaction interface 6, including the restrictions on object manipulation that are part of the meta-data 4).

Regarding claims 8 and 14, Schreiner in view of Dressler teaches wherein the group information is a switch group that is selectable between the groups at the reception apparatus (Schreiner, see paragraphs 85-90, 93-99 and figure 5, each audio stream comprises groups of encoded data in the form of at least sync, configuration and payload data).

Regarding claims 15 and 17, Schreiner in view of Dressler teaches wherein the coded data items of the plurality of groups include both channel coded data items and object coded data items (Dressler, see paragraph 0005, the method can include rendering the base objects and the extension objects to produce channels of audio; and making the channels of audio available to a receiver together with the extension objects (e.g., by transmitting or by providing the channels and extension objects to a component that transmits them)).

Regarding claims 16 and 18, Schreiner in view of Dressler teaches wherein the coded data items of the plurality of groups include both channel coded data items and object coded data items (Dressler, see paragraph 0005, the method can include rendering the base objects and the extension objects to produce channels of audio; and making the channels of audio available to a receiver together with the extension objects (e.g., by transmitting or by providing the channels and extension objects to a component that transmits them)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443